COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-05-00350-CV

Margaret Young, Individually and as        §     From the 30th District Court
Representative of the Estate of
William R. Young
                                           §     of Wichita County (158,715-A)

v.
                                           §     June 20, 2013

Venkateswarlu Thota, M.D. and
North Texas Cardiology Center              §     Opinion by Chief Justice Livingston

                          JUDGMENT ON REMAND

      This appeal is on remand from the Texas Supreme Court.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.

      It is further ordered that appellant Margaret Young shall pay all of the costs

of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Chief Justice Terrie Livingston